Citation Nr: 0803002	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-37 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the left shoulder, claimed as secondary to 
service-connected residuals of left elbow sprain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to July 
1983.  
This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2004 rating decision in which the RO denied 
the veteran's claim for service connection for degenerative 
joint disease of the left shoulder.  In December 2004, the 
veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in October 2005, and the veteran 
filed a statement accepted as a substantive appeal, in lieu 
of a VA Form 9, Appeal to the Board of Veterans' Appeals, in 
November 2005.

The Board notes that the veteran was previously represented 
by the North Carolina Division of Veterans Affairs (as 
reflected in a January 2004 VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's Representative).  
In a December 2005 letter, the North Carolina Division of 
Veterans Affairs revoked its representation.  However, in 
January 2006, the veteran submitted a VA Form 21-22, 
appointing The American Legion as his representative.  The 
Board recognizes the change in representation.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

Review of the claims file reveals that there may be pertinent 
Federal records outstanding.  

In this regard, Dr. Shirley Melvin from the Clark Health 
Clinic submitted a letter in March 2004 in which she stated 
that the veteran had been experiencing left shoulder pain 
over the past two years and that, while he did have some 
changes of arthritis in the left shoulder, she felt that the 
severity of the pain was in part secondary to the prior 
injury to the left elbow.  In his December 2004 NOD, the 
veteran stated that he had made an appointment with Dr. 
Melvin at the Clark Health Clinic regarding his left shoulder 
pain and that she had ordered more X-rays, from which she 
determined that his pain could be coming from the residuals 
of left elbow injury.  He added that she prescribed Naprosyn 
once a day and that the dosage had since been increased to 
twice a day.  

In January 2004, the veteran submitted  VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), in which he reported 
treatment at the Clark Medical Clinic at the Womack Army 
Medical Center (WAMC) in January 2001 for an ankle injury, 
and from January through December 2003 for diabetes.  The RO 
requested these records from Clark Medical Clinic, however, a 
June 2004 response from the WAMC indicated that there were no 
records located on the veteran.  In August 2006 the veteran 
submitted another VA Form 21-4142, in which he reported 
treatment for diabetes at the Clark Clinic at the WAMC from 
August 2004 through August 2006.  Although the RO made two 
requests to the WAMC for these more recent records, there is 
no response regarding these records in the claims file.  

In December 2006, VA made a Formal Finding of Unavailability 
for complete treatment records from the WAMC for the month of 
January 2001 and for January through December 2003.  The 
veteran was informed of the inability to obtain these records 
by letter in December 2006.  

Despite the Formal Finding of Unavailability for records from 
the WAMC from January 2001 and January through December 2003, 
the veteran's December 2004 NOD suggests treatment for his 
left shoulder by Dr. Melvin at the Clark Health Clinic since 
2003.  While the veteran submitted records of treatment at 
the WAMC in December 1993 and November 2004, no other records 
of treatment from this facility have been associated with the 
claims file.  The conclusion that there are outstanding 
records of treatment by Dr. Melvin at the Clark Health Clinic 
is bolstered by a February 2004 record of VA treatment which 
noted that the veteran was to continue care with Dr. Melvin 
on Ft. Bragg.  Further, the Board notes that there has been 
no Formal Finding of Unavailability regarding records of 
treatment at the Clark Health Clinic since 2003.  

Accordingly, the RO should undertake appropriate action to 
obtain all records of treatment for the veteran's left 
shoulder by Dr. Melvin from the Clark Health Clinic at the 
WAMC since December 2003.  The RO is reminded that, in 
requesting records from Federal facilities, efforts to assist 
should continue until either the records are obtained, or 
sufficient evidence indicating that the records sought do not 
exist, or that further efforts to obtain those records would 
be futile, is received.  See 38 C.F.R. § 3.159(c)(2) (2007).  

The record also suggests that there are outstanding pertinent 
VA medical records.  In a September 2005 addendum to a 
September 2004 VA examination report, the VA examiner 
indicated that X-rays taken at the Fayetteville VA Medical 
Center (VAMC) in 2003 revealed osteophytes in the left 
shoulder.  The only records of treatment from the 
Fayetteville VAMC associated with the claims file are from 
February 2004.  However, the statement in the VA examiner's 
September 2005 addendum indicates that there are outstanding 
records of VA treatment pertinent to the claim on appeal.  
Further, the Board notes that, in conjunction with a December 
2006 claim for an increased rating for service-connected 
diabetes mellitus, the veteran reported that he had received 
medical treatment at the Fayetteville VAMC from August 2004 
to the present.  This statement suggests that more recent 
records of VA treatment for the veteran's left shoulder may 
be available.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  In light of the VA examiner's 
statement regarding an X-ray report from 2003 and the 
veteran's reported medical treatment since 2004, the RO must 
obtain all  outstanding VA medical records, following the 
procedures prescribed in 38 C.F.R. § 3.159 as regards 
requesting records from Federal facilities.

To ensure that all due process requirements are met, while 
the matter is on remand, the RO should also give the veteran 
another opportunity to present information and/or evidence 
pertinent to the claim on appeal.  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also invite the veteran to submit all pertinent 
evidence in his possession (not previously requested), and 
ensure that its notice to him meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection-
particularly, disability ratings and effective dates-as 
appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA (to include 
arranging for the veteran to undergo further VA examination, 
if appropriate) prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should undertake appropriate 
action to obtain all outstanding 
pertinent records of treatment for the 
left shoulder by Dr. Melvin from the 
Clark Health Clinic at the Womack Army 
Medical Center.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  

The RO is reminded that it should 
continue efforts to procure the veteran's 
records of treatment for the left 
shoulder until either the records are 
received, or until it receives specific 
information that the records sought do 
not exist or that further efforts to 
obtain them would be futile.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should obtain all records of 
evaluation, to include X-ray reports, 
and/or treatment of the veteran's left 
shoulder, from the Fayetteville VAMC in 
2003 and since February 2004.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal, that is not currently of 
record. 

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession, as well as explain the type 
of evidence that is the veteran's 
ultimate responsibility to submit.

The RO should ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above)-particularly as regards 
assignment of disability ratings and 
effective dates, as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  The RO should assist the veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted (to 
include arranging for the veteran to 
undergo further VA examination, if 
appropriate), the RO should readjudicate 
the claim on appeal in light of all 
pertinent evidence and legal authority.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



